—Appeal unanimously dismissed without costs. Memorandum: Respondent contends that Family Court erred in placing him on probation for a period of two years. Respondent expressed his desire that the court impose a one-year term of probation, rather than the two-year term that the court indicated it would impose. The court then inquired whether respondent wanted to proceed with a dispositional hearing, and respondent stated that he did not wish to do so. Thus, we conclude that respondent consented to the disposition, and no appeal lies from an order entered upon consent (see, Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652). (Appeal from Order of Monroe County Family Court, Rollout, J. — Juvenile Delinquency.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Burns, JJ.